Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION


Claim(s) Status
Claims 37,40,42, and 44 have been amended, claims 1-36,39,43, and 45  have been cancelled and claims 46-59 were newly added in the response filed November 20, 2021. Accordingly, claims 37,38,40-42 and 46-59 are pending.

Withdrawn Rejections
	Applicant's amendments and arguments filed November 20, 2020 are acknowledged and have been fully considered.  
The rejection of  claims 5,7,32-36 and 42 35 U.S.C. § 101 is withdrawn in view of Applicant’s amendments.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on November 20, 2020 has been considered by the examiner. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is a method of making and using a composition comprising cells of five or more microbial species wherein each of the five or more microbial species has a 16S rDNA sequence with at least 99% sequence identity to one of SEQ ID NOs: 1-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Claims 37,38,40-42 and 46-59 (renumbered as 1-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617